Citation Nr: 0214795	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  93-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection and assigned an 
initial 30 percent evaluation for PTSD, from February 14, 
1992.  The veteran appealed the assigned evaluation.  In June 
2002, the RO increased the initial rating assigned for PTSD 
to 50 percent, also effective February 14, 1992.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, while an increased initial rating has been 
granted, the fact remains that a higher rating is assignable; 
hence, the grant of less than the maximum available rating 
does not "abrogate the pending appeal."  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher initial rating for PTSD remains in appellate status.


FINDINGS OF FACT

1.  From the February 1992 effective date of the grant of 
service connection to the present, the veteran's service-
connected PTSD has been manifested by depression, intrusive 
thoughts, disturbed sleep and feelings of irritability.  

2.  He does not have prominent symptoms of suicidal ideation, 
obsessional rituals, speech disturbance, periods of violence, 
spatial disorientation, or personal neglect.

3.  The evidence does not show that the veteran's PTSD 
symptoms have been productive of more than considerable 
social and industrial impairment throughout the period in 
question.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
4.132, Diagnostic Code 9411 (1996 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the veteran is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
advised by the RO of the type of evidence lacking to 
demonstrate entitlement to a higher evaluation in a March 
1992 development letter; the July 1993 supplemental statement 
of the case; the September 1995 remand from the Board; an 
October 1995 development letter; the March 1996 supplemental 
statement of the case; November 1996 remand from the Board; 
the January 1999 supplemental statement of the case; the 
March 1999 supplemental statement of the case; the April 2000 
remand from the Board; and the June 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO obtained the veteran's VA treatment records.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file and there 
are numerous medical records in the file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.   He was also given the opportunity to appear and 
testify before a member of the Board to advance any and all 
arguments in favor of his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available.

Additionally, the veteran was afforded pertinent VA 
examinations in October 1992, January 1996, November 1997 and 
May 2002.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  The May 2002 VA 
examination was conducted pursuant to the Board's April 2000 
remand, and in accordance with the specific instructions 
contained in that remand.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflect that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessments 
and diagnoses.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, further remand would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Finally, there is no prejudice to the veteran in 
deciding his claim on the merits, because he has been told 
what the requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

The veteran's PTSD has most recently been assigned a single 
50 percent evaluation under the general rating criteria for 
evaluating psychiatric disorders.  However, that criteria 
changed effective November 7, 1996, during the pendency of 
the veteran's appeal on the claim for an increased rating for 
his psychiatric disability.  To give the veteran every 
consideration with respect to the claim on appeal, the Board 
will consider the former criteria from the effective date of 
the grant of service connection up to the November 7, 1996 
change in rating criteria, and from that date onward, the 
former and revised applicable criteria.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997) and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see also VAOPGCPREC 3-2000 (2000). 

Under the general rating formula in effect prior to November 
7, 1996, a 50 percent evaluation for psychoneurotic 
disorders, to include PTSD (Diagnostic Code 9411), is 
assigned where the ability to establish or maintain effective 
or favorable relationships is considerably impaired, and 
because of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
disability rating is warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  

Under the revised rating formula, for PTSD, a 50 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2002).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not so severely impaired as to 
warrant a disability rating in excess of 50 percent under 
either the former or revised applicable criteria.

On VA examination in October 1992 the veteran reported 
recurrent dreams, jumping at sudden noises, hearing voices 
and a tendency towards violence.  He reported that his family 
insisted that he seek help after he almost killed one of his 
nieces while suffering a severe headache and almost hurt one 
of his daughters.  On examination the veteran was in obvious 
mental distress and depressed over his failings.  His affect 
was labile and his mood anguished.  His speech was pressured 
but he was not psychotic.  The veteran was cooperative and 
attempted to answer all questions to the best of his ability.  
It was noted that he had been married three times and 
divorced twice and had been working the last 14 years as a 
maintenance man and had a good work record.  

During VA examination in January 1996 the veteran was 
primarily concerned with obtaining treatment for his impaired 
hearing.  He was appropriately dressed and grooming and 
hygiene were fair.  Speech was spontaneous with normal rate 
and rhythm.  The veteran avoided direct eye contact 
throughout much of the interview and seemed slightly anxious.  
His behavior was socially appropriate and he was able to 
interact and relate to the examiner.  He exhibited a 
constricted range of affect, which was moderately intensive.  
Affective responses were appropriately related to thought 
content, which failed to reveal any suicidal or homicidal 
ideas.  Judgment was reality based and realistic for present 
and future goals.  The veteran was able to set priorities and 
make appropriate decisions to common problems of daily 
living.  The veteran stated that the PTSD symptoms were 
stable at this time and were not his primary complaint.  

During a Central Office hearing in August 1996 the veteran 
testified that he had no social life other than work and 
church.  The veteran's wife testified that when not working 
the veteran slept or stayed shut up in his room away from 
everyone else.  She also testified that he was short-tempered 
and quickly agitated.  

During VA examination in November 1997 the veteran reported 
current treatment through VA.  He stated that he was not 
currently on medications but was to start in the near future.  
He had no prior hospitalizations.  The veteran's current 
complaints included constant images and thoughts of Vietnam 
brought on by the recent death of a co-worker.  He reported 
recurrent dreams, flashbacks and avoidance of thoughts and 
feelings association with Vietnam.  He reported having a 
restricted social life, but being close to family, church and 
a few co-workers.  He had some feelings of detachment from 
others and a sense of foreshortened future, but would become 
optimistic with praying.  He reported difficulty falling 
asleep as well as hypervigilance, exaggerated startle and 
constant irritability.  

The veteran was alert, oriented and cooperative throughout 
the examination and exhibited good eye contact.  His mood was 
slightly down and affect constricted.  His speech was of 
regular rate and rhythm and responsive to cues from the 
interviewer.  His thought process was logical and coherent.  
There was no flight of ideas and no loosening of association.  
There was no blocking, confusion or muteness.  There was no 
tangentially or circumstantially and the veteran was able to 
focus, sustain and shift attention.  Thought content was 
negative for auditory or visual hallucinations.  There was no 
evidence of thought broadcasting, thought insertion or 
thought control or delusional thinking.  Memory, both short 
and remote, was intact.  Judgment was reality based and 
insight was fair.  The global assessment of functioning (GAF) 
score was 60.

Pursuant to the April 2000 Remand the RO obtained outpatient 
treatment records from Birmingham VA Medical Center.  These 
records dated from 1996 to 2000 show that beginning in 1997 
the veteran was evaluated on an outpatient treatment basis 
for progressively worsening PTSD symptoms causing significant 
social, occupational and interpersonal impairment.  These 
records show the veteran remained depressed and anxious with 
low frustration and tolerance as well as irritability.  He 
had recently been drawn to watching war movies.  He reported 
an episode of hearing a voice tell him to jump into a vat of 
molten aluminum at work but had no active suicidal or 
homicidal ideation.  He reported increasing difficulty 
managing stress at work, an environment he formerly felt was 
his "safe haven," but since the accidental death of a co-
worker he has experienced increasing stress at work.  There 
was increased depression, anhedonia, pessimism, and 
irritability with anxious and edgy affect.  There have been 
no suicidal or homicidal ideation and judgment intact.  
During this period the veteran was assigned GAF scores 
ranging from 54 to 45.

During VA examination in May 2002, the veteran reported that 
he has received all of his psychiatric care at the Birmingham 
VA Medical Center since the 1970s.  He has never had 
psychiatric hospitalization.  The veteran has been married 
for approximately 25 years and has worked as a maintenance 
man at the same company for 23 years.  He reported working 
just to keep his mind occupied and avoid thoughts of Vietnam, 
but had recently been stressed after two colleagues were 
killed at work.  Four years ago a co-worker was cremated in 
an aluminum bin and about six years ago another co-worker was 
electrocuted.  He reported that he was also stressed because 
he had been taking medication for chronic back pain.  He 
reported continued difficulty sleeping and nightmares about 
Vietnam.  He also reported that he has always heard the 
voices of Vietnam but that he now hears flashbacks from 
weapons and occasionally sees images of dead people.  He 
reported the noise makes him tense.  He also reported chronic 
feelings of detachment and that his social life consisted of 
"work and home."  He did not like to talk about his 
experiences and did not like to go out.  He reported some 
history of marital tension.  He described himself as a very 
serious person and that he feels better about himself when 
working.

The veteran moved his hands constantly in an anxious manner 
throughout the exam and became quite tearful when talking 
about the past.  Eye contact was not very good.  His mood was 
described as "all right" and his affect was moderately 
constricted.  His thought process was coherent and thought 
content negative for suicidal or homicidal ideation.  Insight 
and judgment were adequate.  The examiner assigned a GAF 
score of 60. 

The evidence of record consistently shows that since the 
effective date of the grant of service connection for PTSD, 
the veteran's symptoms have included depression, 
irritability, sleep impairment and isolation.  On examination 
he has been alert and cooperative.  His affect, in general, 
has been constricted, but his mood was appropriate to his 
thought content and situation.  He has not been delusional, 
and his memory has been intact.  There has been no evidence 
of psychosis and judgment has been adequate.  

When examined initially in October 1992, noted symptomatology 
included depression, poor impulse control and isolation.  In 
1996, the veteran indicated that his PTSD symptoms were 
stable and that his primary concern was obtaining treatment 
for hearing loss.  By November 1997, more symptoms were 
reported that had been in 1992, apparently brought on by the 
deaths of two co-workers.  The veteran reported increasing 
problems including intrusive thoughts, flashbacks, 
nightmares, hypervigilance, exaggerated startle and 
irritability.  The Board notes that aside from undergoing VA 
rating examinations, there is no objective indication that 
the veteran sought or received regular treatment for PTSD 
prior to 1997.  

VA examiners have commented on the veteran's tendency towards 
isolation.  The examination reports consistently show that 
the veteran reported having few friends but denied or was not 
shown to experience paranoid delusions, ideas of reference, 
or other psychotic symptoms.  On examination he was alert, 
oriented and had adequate appearance.  Eye contact was poor 
but he was polite, cooperative and able to relate throughout 
the evaluation process.  There was no indication of thought 
disorder or inappropriate behavior.  His thought processes 
were logical and coherent.  His thought content was free of 
any suicidal or homicidal ideation.

In summary, while the veteran has some difficulty in 
maintaining acceptable relationships with others, there is 
little evidence of appreciable social problems.  Although he 
has been divorced twice and has no social interaction outside 
of work or church, he has been married to his third wife for 
over 20 years.  Also, despite the veteran's tendency towards 
isolation, he has the ability to establish and maintain 
effective relationships, in the context of maintaining his 
work relationships sufficiently to remain stable in his 
employment for 25 years.  Moreover, the veteran was noted to 
be cooperative and pleasant during VA examinations.

Another objective measurement of the severity of psychiatric 
debilitation is shown in the GAF scores recorded over the 
years, which have ranged from a low 45 to a high of 60.  The 
Board acknowledges that the veteran's GAF score of 45 is 
consistent with significant symptoms such as suicidal 
ideation, severe obsessional rituals or frequent shoplifting, 
or any serious impairment in social, occupation or school 
functioning.  However, after considering this GAF score in 
light of the entire evidence of record, the Board finds that 
the veteran does not have PTSD symptoms more nearly 
approximately the criteria for a 70 percent evaluation.

With respect to the new rating criteria, based upon the above 
evidence, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 50 percent.  The 
veteran continues to have social withdrawal, irritability, 
sleeplessness and depressive symptoms.  Although some of the 
criteria for a 50 percent rating are met, some are more 
arguable.  The veteran has in general had constricted affect, 
depression and irritability.  The evidence does not otherwise 
show disturbance of affect or mood, speech suggestive of 
disorders of thought or perception, panic attacks, difficulty 
understanding commands, disturbances of motivation and mood, 
or impairment of memory, judgment, or abstract thinking.  
Finally, the evidence available does not show that the 
veteran had difficulty establishing and maintaining effective 
work and social relationships.  Rather he had a long record 
of steady employment for the same employer, did not indicate 
problems with authority figures and apparently had formed 
close relationships with at least two co-workers.  

While the criteria for 50 percent are met in some respects 
and not in others, the criteria for the next higher rating of 
70 percent criteria certainly are not met.  While the veteran 
has reported occasional passive suicidal thoughts, no current 
suicidal or homicidal ideations have been indicated.  He also 
is not shown to have any obsessional rituals, which interfere 
with routine activities, and his speech has generally been 
within normal limits.  Although the veteran has issues with 
irritability and anger on at least two occasions, as reported 
on VA examination in 1992, the veteran was able to refrain 
from acting upon it and there is no other evidence of such 
behavior.  

He does not have spatial disorientation - the substantial 
weight of the evidence shows that he is alert and oriented in 
all spheres.  He does not have neglect of personal appearance 
and hygiene - grooming has been acceptable.  Although he may 
have some difficulty in adapting to stressful circumstances, 
this is more accurately described as disturbances in mood, 
namely depression, isolation, and irritability, as reflected 
in the criteria for 50 percent.  Further, the veteran also 
has generally shown a remarkable ability to cope with 
difficult circumstances, such as dealing with the deaths of 
two co-workers.  While the veteran prefers to be alone, he 
has the ability to establish and maintain effective 
relationships, both in the context of maintaining family 
relationships as is demonstrated by his 23-year marriage and 
a record of steady employment for 25 years for the same 
employer.  The veteran's maintenance of relationships under 
these circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 70 percent disability rating.

The Board notes that recently there have been GAF score of 
45, indicative of more impairment than the previously 
assessed score of 60.  However, this GAF score is outweighed 
by the other clinical evidence that does not demonstrate that 
the criteria as specified under Diagnostic Code are met.  For 
example, although the medical evidence indicates increased 
depression, it is not shown to affect his ability to 
"function independently, appropriately and effectively" 
such as is required for a 70 percent rating.  Moreover, in 
reviewing the actual clinical manifestations, they are 
consistently reflective of a 50 percent rating versus a 
higher level.  38 C.F.R. § 4.126(a) (2002) (rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination).

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of the service-connected disability during the 
appeal period.  While the treatment records reflect 
improvements and worsening of the veteran's level of 
psychiatric disability over time, they have, as is discussed 
above, been consistently at a level much more commensurate 
with the applicable criteria for a 50 percent rating than a 
70 percent rating.  Thus, while this is a case where staged 
ratings may be applied, the appropriate level of disability 
rating due to PTSD disorder for the period from February 
1992, is 50 percent.

The Board finds that the veteran does not have PTSD symptoms 
more nearly approximately the criteria for at least a 70 
percent evaluation under either the former or revised rating 
criteria.  Inasmuch as the criteria for the next higher 70 
percent evaluation under either set of rating criteria has 
not been met, it logically follows that the criteria for a 
100 percent evaluation under either set of rating criteria 
likewise are not met.  The Board has considered the "benefit 
of the doubt" rule in rendering the foregoing decision, but 
there is not such a state of equipoise between the positive 
evidence and negative evidence so as to warrant an increased 
rating.  Rather, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


